UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 27, 2010 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 175 East Houston Street, Suite 1300 San Antonio, Texas (Address of principal executive offices) (Zip Code) (317) 633-4100 Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Pursuant to a unanimous vote of the Board of Directors, the Company filed an Amendment to its Restated Certificate of Incorporation with the Secretary of State of Indiana on January 27, 2010, to effect a 1-for-20 reverse stock split of its authorized and unissued common stock and common stock held as treasury shares.Following this Amendment, the Company has authorized 2,500,000 shares of common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE STEAK N SHAKE COMPANY By: /s/Duane E. Geiger Duane E. Geiger
